Citation Nr: 0639999	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a bilateral leg 
condition. 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served in the Army Reserves from October 1976 
to December 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO, in pertinent part, 
denied service connection for back and bilateral leg 
conditions.

In the appellant's substantive appeal he requested a hearing 
before the Board at a local VA office.  The hearing was 
scheduled for August 2006.  The appellant failed to appear.  
Notice was sent to the address of record.  The letter was not 
returned as undeliverable and the regularity of the mail is 
presumed.  As such, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704 (d).

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant has filed claims of entitlement to service 
connection for low back and bilateral leg conditions.  
Specifically, he contends that he injured his back when he 
fell out of a tree during a period of active duty training.  
He further asserts that he injured his legs, also during a 
period of active duty training, when he tripped on a 
communications wire and struck his left knee on a rock.  A 
preliminary review of the record reveals that additional 
development is necessary prior to a final adjudication of the 
merits of the appellant's claims.  

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . ."  38 U.S.C. § 101(2) (West 2002); see also 38 
C.F.R. § 3.1(d) (2006).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2006).  Thus, the definitional statute, 38 U.S.C.A. § 
101(24), makes a clear distinction between those who have 
served on active duty and those who have served on active 
duty for training.  The United States Court of Appeals for 
Veterans Claims (Court) has held this statute, in effect, 
means that an individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation. 

The only service personnel records of record currently 
associated with the claims folder are a listing of retirement 
points between August 1980 and August 1991.  These records do 
not contain a detailed account of the appellant's periods of 
active and inactive duty training between October 1976 and 
December 1996.  Such records should be requested from the 
National Personnel Records Center (NPRC) on remand.  
38 C.F.R. § 3.159(c)(2).

In the appellant's VA Form 9 he indicated that he sought 
treatment for his back during his Reserve period of service 
from the medical facilities at Fort Meade and Indiantown Gap.  
It does not appear that these treatment notes are part of the 
service medical records currently associated with the claims 
folder.  Such records should be requested on remand.  Id.

The appellant additionally indicated that he sought treatment 
for his back at the Temple University Hospital in 
Philadelphia, Pennsylvania.  While the RO provided VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, to the appellant in April 2005 in attempts to obtain 
records from Temple University, he did not respond.  Further 
attempts should be made to obtain these records upon remand.  
38 C.F.R. § 3.159(c)(1).

Further review of the record discloses the appellant 
sustained injuries in an October 2001 in a motorcycle 
accident.  During the June 2003 Neurological examination, the 
VA examiner indicated that it was not possible to provide a 
nexus opinion as to whether left knee and low back strain 
were related to the appellant's Reserve service or the post-
service accident without "careful analysis of the civilian 
records."   Upon remand, the appellant is asked to provide 
the information necessary and sign the appropriate releases, 
in order to attempt to obtain the treatment records from his 
October 2001 motorcycle accident.  The Court has held that 
the duty to assist is by no means a one-way street, and an 
appellant's obligation to provide certain facts, in this case 
providing the information necessary to obtain records of 
treatment from the October 2001 accident, is not an 
impossible or onerous task.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, ongoing VA mental health treatment records dated 
after May 2005 should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

All efforts to obtain the above-mentioned records must be 
clearly documented in the claims folder.  

Thereafter, it will be necessary under the VCAA for the 
appellant to be examined for the purpose of having a medical 
specialist express an opinion as to whether he suffers from 
low back and bilateral leg conditions as a result of his 
Reserve period of service.  38 C.F.R. § 3.159(c)(4).  Since 
the Board has determined that a medical examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom an examination has been authorized and scheduled are 
required to report for such examination.  

The provisions of 38 C.F.R. § 3.655 address the consequences 
of an appellant's failure to attend scheduled medical 
examinations.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination 
scheduled in conjunction with an original claim for benefits, 
the claim shall be rated based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the NPRC or 
any other record depository in order to 
obtain a complete listing of the 
appellant's periods of active and 
inactive duty training between October 
1976 and December 1996.  All efforts to 
obtain these records should be clearly 
documented in the claims file.   

2.  The AMC should contact the appellant 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for low back and bilateral 
leg conditions since his discharge from 
the Army Reserves.  Specifically, the 
appellant should be asked to provide the 
information necessary to obtain the 
records of treatment for his October 2001 
motorcycle accident, i.e. the name of the 
medical facility, location, and dates of 
treatment.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
AMC should obtain: (a) all outstanding 
private medical records from Temple 
University Hospital in Philadelphia, 
Pennsylvania and (b) any outstanding 
treatment records from the Philadelphia 
VA Medical Center.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

3.  The AMC should contact the medical 
facilities at Fort Meade and Indiantown 
Gap and attempt to obtain any outstanding 
service medical records of the appellant 
for his back between October 1976 and 
December 1996.  All efforts to obtain 
these records should be clearly 
documented in the claims file.   

4.  If the AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).

5.  Thereafter, the AMC should arrange 
for an examination of the appellant by a 
VA orthopedist to determine the current 
diagnosis and etiology of any bilateral 
leg and low back conditions present.  The 
examiner must review the entire claims 
file in conjunction with the examination.  
All studies or tests deemed necessary 
should be conducted.  

Following review of the claims file and 
examination of the appellant, the 
examiner should provide the diagnosis for 
any low back or leg disorder found.  If 
present, the examiner should indicate 
whether it is at least as likely as not 
linked to any injuries or diseases 
incurred during a period of active or 
inactive duty training.  The term, "as 
likely as not," does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.  The examiner 
also should provide complete rationale 
for all conclusions reached.

6.  Thereafter, after the completion of 
any indicated additional development, the 
RO should readjudicate the claims for 
service connection for low back and 
bilateral leg conditions.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC), and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



